DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 7-14) of 04/05/2022, amended claims filled on 04/05/2022 and closet prior art of record Dominici (US20160171758A1).
Dominici discloses determining a terrain portion seen through a viewing system (D) for a determined position of a vehicle. Curvature of a terrain at multiple points is determined for the terrain portion corresponding to variation of orientation of the terrain. A position on a screen of the points is determined for the position of a carrier and a visible terrain portion as a function of the position and orientation of a vehicle. Luminance of each point of the visible terrain portion is computed according to a determined law. The luminance of each point is displayed by the viewing system.
In regards to claim 1, Dominici either individually or in combination with other prior art fails to teach or render obvious determining a first distance between a first terrain element and the aircraft, a representation of the first terrain element being included in the field of view and the first terrain element being located in a vicinity of the current terrain element; determining a second distance between a second terrain element and the aircraft, a representation of the second terrain element being included in the field of view, separate from the first terrain element and the second terrain element being located in the vicinity of the current terrain element; calculating a resultant display intensity of the current terrain element as a function of a difference between the first distance and the second distance; and - displaying the current terrain element with the associated resultant display intensity.
In regards to claim 10, Dominici either individually or in combination with other prior art fails to teach or render obvious determine, for a representation of at least one current terrain element included in the field of view, a first distance between a first terrain element and the aircraft and a second distance between a second terrain element and the aircraft, a representation of the first terrain element and the second terrain element being included in the field of view, the first terrain element and the second terrain element being located within a vicinity of the current terrain element, the second terrain element being separate from the first terrain element; calculate a resultant display intensity of the current terrain element as a function of a difference between the first distance and the second distance; and display the current terrain element with the associates resultant display intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662